Case:
 Case:4:12-cv-00361-AGF
        4:12-cv-00361-AGF Doc.
                           Doc.#:#:790-1
                                    557 Filed:
                                         Filed: 05/02/17
                                                11/20/19 Page:
                                                         Page: 11 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 4446
                                                                                  10475



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


 SCOTT D. MCCLURG, et al.,                       )
                                                 )
            Plaintiffs,                          )
                                                 )
       v.                                        )          No. 4:12-CV-00361-AGF
                                                 )
 MALLINCKRODT, INC., et al.,                     )          Lead Case
                                                 )
            Defendants.                          )


                                            ORDER

        Following the status conference held on May 2, 2017, and for the reasons

 discussed at the status conference,

        IT IS HEREBY ORDERED that Plaintiffs’ response to Defendants’ motion to

 dismiss for failure to substitute proper parties (ECF No. 547) shall be due no later than

 May 15, 2017. Any reply shall be filed no later than May 17, 2017.

        IT IS FURTHER ORDERED that the parties shall confer in good faith and, no

 later than May 9, 2017, file a revised proposed Case Management Order No. 8, which

 may extend the current schedule by no more than five to six months and which should

 include a proposed date by which the parties will provide ex parte submissions regarding

 the selection of the first Bellwether Plaintiff for trial. The parties are also directed to

 confer regarding dates by which documents or other information will be provided prior to

 depositions, so as to ensure the parties’ ability to meet the deadlines in the CMO.

        IT IS FURTHER ORDERED that the parties shall promptly file any appropriate
Case:
 Case:4:12-cv-00361-AGF
        4:12-cv-00361-AGF Doc.
                           Doc.#:#:790-1
                                    557 Filed:
                                         Filed: 05/02/17
                                                11/20/19 Page:
                                                         Page: 22 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 4447
                                                                                  10476



 motions to consolidate the newly-filed cases referenced in their joint status report (ECF

 No. 550) and are reminded that, after consolidation, all future filings other than pleadings

 as defined in Rule 7(a) of the Federal Rules of Civil Procedure, should be made in this

 case, Case No. 4:12-CV-00361-AGF, which is designated as the “Lead Case,” and should

 only reference the case number of the Lead Case.

         IT IS FURTHER ORDERED that, unless the parties agree to and advise the

 Court of a more efficient briefing schedule, opposition briefs to Defendant Cotter

 Corporation’s motion to dismiss Plaintiff Robert Metz’s complaint, filed in member case

 No. 4:17-cv-00968-AGF (ECF No. 12), and Plaintiffs’ motion for relief from the

 requirement to produce preliminary expert reports filed in this Lead Case (ECF No. 555)

 shall be due no later than May 16, 2017. Any replies shall be due no later than May 26,

 2017.

         IT IS FURTHER ORDERED that as more fully discussed at the status

 conference, with respect to records of Plaintiffs not addressed in the Court’s December 9,

 2016 Memorandum and Order granting in part Defendants’ motion for a protective order

 (ECF No. 467), Plaintiffs shall continue to comply with their obligation to produce

 records in their possession and shall pay 25% of the costs incurred in collecting and

 maintaining additional records of Plaintiffs through third-party vendor the Marker Group,

 in exchange for full access to all records collected and maintained in the Marker Group’s

 portal, subject to reconsideration if the parties demonstrate this allocation is unreasonable

 or that an offset or credit is appropriate for records already collected and produced by

 Plaintiffs. The parties shall work in good faith to avoid duplication of record collection

                                               2
Case:
 Case:4:12-cv-00361-AGF
        4:12-cv-00361-AGF Doc.
                           Doc.#:#:790-1
                                    557 Filed:
                                         Filed: 05/02/17
                                                11/20/19 Page:
                                                         Page: 33 of
                                                                  of 33 PageID
                                                                        PageID #:
                                                                               #: 4448
                                                                                  10477



 efforts, including by allowing Plaintiffs to order records through the Marker Group

 subject to the allocation of costs discussed above.

        IT IS FURTHER ORDERED that the next status conference shall take place on

 Monday, July 10, 2017 at 10:00 a.m. Lead counsel for each party shall appear in

 person, but any other counsel wishing to appear by telephone may do so if counsel

 notifies the office of the undersigned of his or her intent to do so at least twenty-four (24)

 hours in advance of the scheduled conference.

        No later than July 3, 2017, lead counsel shall file a joint status report setting out

 the topics that the parties wish to address during the conference.




                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE


 Dated this 2nd day of May, 2017.




                                               3
